Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 1 of 28 Page ID #:4532




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.       EDCV 17-2514 JGB (SHKx)                             Date November 26, 2019
    Title Raul Novoa, et al. v. The GEO Group, Inc.


    Present: The Honorable        JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                            Not Reported
                   Deputy Clerk                                        Court Reporter


       Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                   None Present                                         None Present

    Proceedings:     Order (1) GRANTING Plaintiffs’ Motion for Class Certification (Dkt.
                     No. 192); (2) DENYING Defendant’s Motion to Exclude (Dkt. No. 211);
                     and (3) VACATING the December 2, 2019 Hearing (IN CHAMBERS)


           Before the Court is Plaintiffs’ motion for class certification, (“Motion,” Dkt. No. 192),
   and Defendant’s motion to exclude certain declarations submitted by Plaintiffs in support of the
   Motion, (“MTE,” Dkt. No. 211). After considering the papers filed in support of, and in
   opposition to, the Motion and the arguments of counsel, the Court GRANTS the Motion. The
   Court considers the MTE appropriate for resolution without a hearing. See Fed. R. Civ. P. 78;
   L.R. 7-15. After considering the papers filed in support of, and in opposition to, the MTE, the
   Court DENIES the MTE. The hearing set for December 2, 2019 on the MTE is VACATED.

                                               I. BACKGROUND
   A. Procedural Background

           On December 19, 2017, Raul Novoa (“Novoa”) filed a putative class action complaint
   against Defendant The GEO Group, Inc. (“GEO”). (Dkt. No. 1.) Novoa filed a first amended
   complaint on July 6, 2018, (Dkt. No. 47), and a second amended complaint on December 24,
   2018, which added Jaime Campos Fuentes (“Fuentes”) as a Plaintiff, (“SAC,” Dkt. No. 108).
   On August 16, 2019, Plaintiffs sought leave to file a third amended complaint. (Dkt. Nos. 167,
   169.) The Court granted leave, (Dkt. No. 183), and Plaintiffs filed the third amended complaint,
   which is operative, (“TAC,” Dkt. No. 184). The TAC added Abdiaziz Karim (“Karim”) and



    Page 1 of 28                      CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 2 of 28 Page ID #:4533



   Ramon Mancia (“Mancia”) as Plaintiffs, amended the class definitions, and added two causes of
   action. (see Dkt. No. 183 at 2.)

          The TAC alleges seven causes of action arising from Plaintiffs’ detention at California’s
   Adelanto Detention Center (“Adelanto”): (1) violation of California’s Minimum Wage Law, Cal.
   Labor Code §§ 1194, 1197, 1197.1; (2) unjust enrichment; (3) violation of California’s Unfair
   Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.; (4) violation of California’s
   Trafficking Victims Protection Act (“CTVPA”), Cal. Civ. Code § 52.5; (5) forced labor under
   the Federal Trafficking Victims Protection Act (“TVPA”), 18 U.S.C. §§ 1589(a), 1594(a); (6)
   forced and attempted forced labor under the TVPA; and (7) retaliation.1 The TAC defines three
   putative classes (four, including sub-classes), which are discussed in greater detail below.

          Plaintiffs filed the Motion on September 27, 2019. (Mot.) In support of the Motion, they
   included the following declarations and related exhibits: the Declaration of Lydia Wright,
   (“Wright Declaration,” Dkt. No. 193 (attaching Exhibits 1 to 34)); the Declaration of Raul
   Novoa, (“Novoa Declaration,” Dkt. No. 192-3); the Declaration of Jaime Campos Fuentes, in
   Spanish and English, (“Fuentes Declaration,” Dkt. No. 192-4); the Declaration of Abdiaziz
   Karim, (“Karim Declaration,” Dkt. No. 192-5); the Declaration of Ramon Mancia, (“Mancia
   Declaration,” Dkt. No. 192-6); the Declaration of Gagandeep Marwaha, (“Marwaha
   Declaration,” Dkt. No. 192-7); the Declaration of Fernando Munoz Aguilera, in Spanish and
   English, (“Aguilera Declaration,” Dkt. No. 192-8); the Declaration of Daniel Charest,
   (“Charest Declaration,” Dkt. No. 192-10); the Declaration of Tina Wolfson, (“Wolfson
   Declaration,” Dkt. No. 192-11); the Declaration of R. Andrew Free, (“Free Declaration,” Dkt.
   No. 192-12); and the Declaration of Hannah Lopez, (“Lopez Declaration,” Dkt. No. 192-9).

          Defendant filed an opposition on October 28, 2019, (“Opposition,” Dkt. No. 205), and
   included in support the following declarations and exhibits: Declaration of Damien DeLaney,
   (“DeLaney Declaration,” Dkt. No. 205-1 (attaching two volumes of Exhibits, Dkt. No. 206
   (Exhibits A to I2) and Dkt. No. 207 (Exhibits J to R, and U))); Declaration of Dan Ragsdale,
   (“Ragsdale Declaration,” Dkt. No. 205-2 (attaching Exhibit T)); Declaration of Gregory Hillers,
   (“Hillers Declaration,” Dkt. No. 205-3 (attaching Exhibit S)).

          Plaintiffs replied on November 4, 2019, (“Reply,” Dkt. No. 209), and attached a second
   declaration by Lydia Wright, (“Wright Declaration II,” Dkt. No. 210 (attaching Exhibits 1 to 5)).
   On November 12, 2019, Defendant filed a notice of supplemental authority. (“Defendant’s
   Notice,” Dkt. No. 215 (attaching Ex. A).)

           1
            Plaintiffs do not define the proposed classes to cover the retaliation claim, and the
   parties generally ignore this claim in their briefing on the Motion. The retaliation claim involves
   GEO’s counterclaim to the original complaint for unjust enrichment and declaratory relief. (Dkt.
   Nos. 45, 58.) GEO filed an Answer to the TAC, which includes only a conditional counterclaim
   for declaratory relief, on October 15, 2019. (Dkt. No. 200). Plaintiffs filed an answer to the
   counterclaim on October 28, 2019. (Dkt. No. 204.)
           2
               GEO resubmitted Exhibit D with a notice of Errata. (Dkt. Nos. 212, 212-1)

    Page 2 of 28                       CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 3 of 28 Page ID #:4534




          On the same day as Plaintiffs’ Reply, Defendant filed a motion to exclude the declarations
   of non-Plaintiff declarants Aguilera and Marwaha. (“MTE,” Dkt. No 211.) Plaintiffs opposed
   the Motion to Exclude, (“Opposition to MTE,” Dkt. No. 213), and attached the Declaration of
   Lydia Wright in support of the Opposition to the Motion to Exclude, (“Wright Declaration III,”
   Dkt. No. 213-1). Defendant filed a response. (“MTE Response,” Dkt. No. 216.)

   B. Factual Background

          This putative class action is brought by current and former immigration detainees against
   the operator of an immigration detention facility located in the City of Adelanto, California
   (“Adelanto”). Plaintiffs were held at Adelanto while their immigration cases were pending.
   GEO is a business that operates more than a dozen immigration detention centers around the
   country. Since May 2011, GEO has operated the Adelanto facility as a subcontractor for the City
   of Adelanto, which entered into an Intergovernmental Service Agreement (“IGSA”) with
   Immigration and Customs Enforcement (“ICE”) to hold immigration detainees at the facility.
   (Wright Decl. at Exs. 2, 3.)

            Under the IGSA, GEO is required to comply with ICE’s Performance Based National
   Detention Standards, (“PBNDS,” Wright Decl. at Ex. 14; Opp’n at 4), which set out “expected
   outcomes” and “minimum requirements” for the management of contract facilities like
   Adelanto. These outcomes and requirements touch on nearly all aspects of operating an
   immigration detention facility, including emergency planning, environmental health and safety,
   use of force and, as relevant to this action, arrangements for detainee labor within the facility.
   (Id. at Ex. 2, p. 8.) GEO has either companywide or facility-specific policies that must meet or
   exceed the minimum standards in the PBNDS, and which apply across the company or facility.
   (Id. at Ex. 4, pp. 28-29 (referencing both company-wide and facility-specific policies).) Under
   the IGSA and the PBNDS, GEO is required to provide immigrants with basic necessities such as
   food, shelter, utilities, clothing, bedding, and health services. The PBNDS also require
   recreation, religious practice opportunities, and visitation, among other activities. Under the
   PBNDS § 5.8, GEO must create a detainee “voluntary work program” that complies with the
   PBNDS requirements. (Id. at Ex. 5, pp. 60, 62.)

           1. PBNDS “Voluntary Work Program” Requirements

           The expected outcomes and minimum requirements of the “Voluntary Work Program”
   are located in Section 5 of the PBNDS, which deals with multiple detainee activities, such as
   religion and correspondence. PBNDS § 5.8. Under § 5.8, detainees “shall be provided the
   opportunity to participate in a voluntary work program.” Id. They “shall not be required to
   work, except to do personal housekeeping.” Id. Required personal housekeeping is defined in §
   5.8:

   //
   //

    Page 3 of 28                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 4 of 28 Page ID #:4535



           Detainees are required to maintain their immediate living areas in a neat and
           orderly manner by:
                  1. making their bunk beds daily;
                  2. stacking loose papers;
                  3. keeping the floor free of debris and dividers free of clutter; and
                  4. refraining from hanging/draping clothing, pictures, keepsakes, or other
                      objects from beds, overhead lighting fixtures or other furniture.

   Id. More labor-intensive tasks beyond such “required personal housekeeping” or outside
   the “immediate living area” of each detainee must follow the PBNDS requirements for
   voluntary work. The PBNDS direct the facility administrator to develop written rules for
   selecting “work detail volunteers,” including a work program agreement. Id. The
   volunteers must receive “at least” $1.00 per day. Id.

           Plaintiffs claim GEO takes advantage of the voluntary work program to benefit from free
   or nearly-free detainee labor, which is not truly voluntary and which GEO exploits on a daily
   basis as a “round-the-clock cleaning, sanitation, and maintenance staff.” (Mot. at 16.) Plaintiffs
   describe four problematic policies or practices, under which they claim detainees are effectively
   compelled to work beyond required housekeeping or compelled to “volunteer” for work details:
   (1) Work Program Policy; (2) Uncompensated Work Program Policy; (3) Housing Unit
   Sanitation Policy, and (4) Deprivation Policy. (Mot. at 5.) GEO responds that Plaintiffs
   mischaracterize the nature of detainee labor at Adelanto. The company states that it complies
   with the PBNDS and that its work policies are approved by ICE. (Opp’n at 8; Ragsdale Decl. at
   ¶ 4.)

           2. Work Program Policy

           First, Plaintiffs state GEO operates a detainee Work Program Policy (“Work Program”),
   (Mot. at 6-9), at Adelanto, which is recorded in § 8.1.8 of GEO’s Adelanto Policy and Procedure
   Manual. (Adelanto Work Program, Wright Decl. at Ex. 15.) GEO also issues an Adelanto
   Supplemental Detainee Handbook with more specific rules, regulations, policies, and procedures
   concerning the Work Program. (Adelanto Supp. Detainee Handbook, Wright Decl. Ex. 16.)
   Available work assignments include food service, laundry, dorm cleaning, cores/hallway,
   court/visit, recreation, floor crew, barbershop, intake, medical detail, paint detail, and
   warehouse. (Work Detail Application, Wright Decl. at Ex. 17; Opp’n at 9 (citing Wright Decl. at
   Ex. 2, p. 63 (“the detainee work plan must be voluntary, and may include work or program
   assignments for industrial, maintenance, custodial, service, or other jobs.”).)

           GEO sets work schedules, assigns detainee workers to shifts and workdays of no more
   than 8 hours, and provides needed equipment and instructions. (Mot at 7-8.) GEO maintains
   records of detainee work hours, and pays detainees by depositing money into their commissary
   accounts. (Id. at 10; Wright Decl. at Ex. 22.) At Adelanto, detainee workers earn $1.00 per day
   for participating in the program. (Mot. at 9.)



    Page 4 of 28                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 5 of 28 Page ID #:4536



           3. Uncompensated Work Program Policy

           Second, Plaintiffs state that an unwritten Uncompensated Work Program Policy exists,
   (Mot. at 9-10), under which applicants for the Work Program must work for an arbitrary period
   of time for no compensation whatsoever, in the hopes that they will eventually be hired into the
   Work Program. GEO failed to respond to a request for admission, and so admitted pursuant to
   Fed. R. Civ. P. 36(a)(3) that it “permits detainees at the Adelanto Facility to work for no
   compensation at all if all paid Work Program positions are filled.” (Mot. at 9 (Wright Decl. at
   Ex. 34, p. 7).) The work detail application states there are only 40 paid positions available at a
   time. (Wright Decl. at Ex. 17.) In its Answer to the TAC, GEO denies that an Uncompensated
   Work Program exists as such, but admits Work Program participants may “choose to perform
   self-care tasks” including meal preparation and basic housekeeping chores. (Dkt. No. 200 ¶¶ 57-
   58.)

            In addition to the GEO work detail application, Plaintiffs attach detainee declarations
   regarding such unpaid “volunteer” work.3 (Fuentes Decl. ¶ 9; Karim Decl. ¶¶ 7, 10; Mancia
   Decl. at ¶ 8 (“I have never been compensated for my labor as a porter. Instead GEO officials
   occasionally give me extra food or milk.”); Aguilera Decl. at ¶ 9 (“I worked as a porter from
   approximately January 2019 until June 2019. . . . During this period, the GEO employees
   demanded that I worked for free.”).) Plaintiffs also attach several emails from GEO employees
   showing that detainees worked throughout the facility, (Wright Decl. at Ex. 6 (“We need all
   shifts to start putting detainees to work in the hallways, medical, intake, the ‘D-Spaces,’ and the
   hallways leading to the housing units, etc. . . . I don’t want excuses, just action.”), Ex. 8 (listing
   areas outside of detainee bunks “that can use improvement with attention and detainee labor”
   and noting “no detainee workers were present working (I know shifts are short staffed today)”),
   Ex. 9 (stating ahead of inspection that facilities “need to be sparkling” and to “use as many
   detainee crews as necessary”), Exs. 10-11, 21 (noting the receipt of detainee complaints about
   not being paid).). Plaintiffs also demonstrate that unpaid workers were tracked in the same
   system used for paid workers. (Wright Decl. at Ex. 22, p. 2 (tracking duty assignments for a
   single day far in excess of the 40 paid positions, and including handwritten notes such
   “volunteer” and “[redacted name] was a worker for seg; wants to know why she was not on
   payroll. She works every day.”).)

           4. Housing Unit Sanitation Policies (“HUSPs”)

        Plaintiffs also describe a GEO company-wide practice of Housing Unit Sanitation Policies
   (“HUSPs”) that apply at GEO immigration detention centers nationwide. (Mot. at 10 (citing




           3
           Novoa’s Declaration does not state he worked without receiving $1.00 per day. The
   other named Plaintiffs do state they worked without pay at jobs clearly outside of the required
   personal housekeeping tasks.


    Page 5 of 28                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 6 of 28 Page ID #:4537



   Plaintiffs’ requests for admission as to each facility, which GEO failed to answer).)4 Plaintiffs
   contend these HUSPs impermissibly expand the scope of “required personal housekeeping”
   otherwise permissible under the PBNDS.

           Plaintiffs emphasize facts tending to show that the scope of GEO’s HUSPs is far beyond
   the four “required personal housekeeping” tasks in the PBNDS. Whereas the PBNDS limit
   required tasks to a detainee’s “immediate living area” and define minimal practices of tidiness
   such as stacking papers, making the bed, and clearing clutter from the floor, the Adelanto policy
   makes detainees responsible for the cleanliness of walls, floors, sinks, toilets, windows within the
   “cell, room, or living area.” (Wright Decl. at Ex. 3.) At 6 a.m. each Detainee is issued mops,
   buckets, brooms, scrub brushes, cleaning rags, and chemicals, and officers supervise the
   mandatory cleaning. (Id.) Another section of the GEO policy expands the area of responsibility
   to “all commonly accessible areas of the unit” including “microwaves, tables, and chairs,” and
   notes “each and every detainee must participate.” (Id. at Ex. 24.) A third plan provides that on
   a weekly basis or as needed each unit as a whole is subject to a “total sanitation mission.” (Id. at
   Ex. 18.)

           Under GEO’s written policy, detainee compliance may be obtained by the imposition of
   sanctions, because refusal to clean one’s living area is classified in the Supplemental Detainee
   Handbook as a “High Moderate” offense. (Id. at Ex. 16, p. 29.) Punishments can vary from a
   warning or reprimand to 72 hours in disciplinary restriction, the initiation of criminal
   proceedings, disciplinary transfer (which is “recommended”), monetary restitution (“if funds
   are available”), loss of privileges, change of housing, restriction of the detainee to the living unit,
   or other sanctions. (Id.)

          GEO does not dispute the existence of these policies, but argues they are within the scope
   of what the PBNDS allow, and also note Plaintiffs were never placed in “solitary confinement”5

           4
            GEO argues Plaintiffs attach no evidence that the HUSPs exist at other GEO facilities
   other than the Adelanto facility, but does not respond to Plaintiffs’ argument that GEO
   effectively admitted the HUSPs existence by failing to respond to Plaintiffs RFAs on this subject.
   (Opp’n at 3 n.4 (arguing narrowly that GEO did not admit in its previous briefing the application
   of an Adelanto-specific “Housekeeping Plan” at other facilities, and failing to address the
   RFAs).) GEO also does not adequately address Plaintiffs’ argument that, at minimum, the
   Menocal litigation shows the existence of a HUSP at the Aurora, Colorado facility. Menocal v.
   GEO Grp., Inc., 320 F.R.D. 258 (D. Colo. 2017), aff’d, 882 F.3d 905 (10th Cir. 2018), cert.
   denied, 139 S. Ct. 143 (2018).
           5
            GEO also attaches excerpts from the deposition of Amber Martin to refute Plaintiffs’
   claims that detainees may be subjected to disciplinary segregation for failure to perform cleaning
   tasks. (DeLaney Decl. at Ex. G.) GEO does not define Martin’s role, but notes her deposition
   was taken as part of the Menocal case. (Opp’n at 7.) Martin stated, “We’ve never given a
   detainee solitary confinement for refusing to clean their areas.” (DeLaney Decl. at Ex. G, p. 134.)
   It does not seem the statement covers Adelanto, because the deposition was on the subject of the

    Page 6 of 28                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 7 of 28 Page ID #:4538



   and did not personally suffer “abuse of legal process.” (Opp’n at 3.) GEO highlights portions of
   an ICE Detainee Handbook that uses more expansive language than the PBNDS, which instructs:
   “you must keep areas that you use clean, including your living area and any general use areas that
   you use.” (DeLaney Decl. at Ex. F, p. 12.) The ICE Detainee Handbook also warns “you may
   be disciplined” if you do not keep your areas clean. (Id.) GEO also notes that the PBNDS
   contemplate discipline for a detainee’s “refusal to clean assigned living area,” and includes many
   of the same sanctions as GEO, including criminal proceedings, transfer, or segregation for 72
   hours, and lesser punishments. PBNDS § 3.1.

           Although Plaintiffs rely principally upon Adelanto-specific policies in their description of
   the HUSP, they note GEO’s default admission that HUSPs exist at twelve other facilities. (Id. at
   Ex. 34). They also cite Menocal v. GEO Grp., Inc., in which the U.S. District Court for the
   District of Colorado certified a class challenging a similar HUSP at a GEO facility in Aurora
   Colorado. 320 F.R.D. 258 (D. Col. 2017) (certifying a Work Program class and HUSP class on
   similar evidence); aff’d, 882 F.3d 905 (10th Cir.), cert. denied, 139 S. Ct. 143 (2018).

           5. Deprivation Policy

           Plaintiffs and GEO largely agree on the existence of the Work Program, and Defendant
   does not seriously dispute that detainees often work without pay under the Uncompensated
   Work Program as Plaintiffs describe it. Rather, the parties’ factual disputes center on whether
   participants join or participate voluntarily, or are coerced to join by an alleged “Deprivation
   Policy.” (Mot. at 15.) Under this policy, Plaintiffs claim6 GEO deprives Adelanto detainees of
   “basic living necessities, including sufficient food.” (Mot. at 15.)

           Defendant denies that detainees are deprived of necessities such as food, water, and
   hygiene products, and draws attention to apparent inconsistencies in Plaintiffs’ individual
   accounts of “deprivation.” (Opp’n at 10 (noting some Plaintiffs had sources of outside funding,
   or received certain basic necessities, and pointing to disparities between detainee deposition
   testimony and their declarations).) To demonstrate the existence of such a policy, Plaintiffs cite
   not only their individual experiences, (Mot. at 16 (citing detainee declarations)), but also OIG
   reports finding PBNDS violations at Adelanto. (Id.; Wright Decl. at Exs. 28-30.) Plaintiffs argue
   the reports and their experience establish Adelanto detainees often lack sufficient food, clothing,


   Aurora Colorado facility. Similarly, a GEO official distinguished between solitary confinement
   cells and GEO’s “disciplinary rooms,” which he stated are double bunked. (Opp’n at 7.) Thus,
   GEO’s denial that it punishes detainees with solitary confinement does not rule out that it
   punishes detainees with disciplinary segregation or with the other sanctions outlined in its policy.
           6
            Plaintiffs first introduce the phrase “Deprivation Policy” in the Motion, not the TAC.
   However, the TAC alleges GEO maintains a “corporate policy and uniform practice of
   withholding sufficient food, water, and hygiene products from the immigrants detained at
   Adelanto,” (TAC ¶ 43), and asserts facts which, if true, would support the existence of such a
   policy. (TAC ¶¶ 6, 43 100-107, 122, 126-30, 150, 152, 167.)

    Page 7 of 28                      CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 8 of 28 Page ID #:4539



   or personal hygiene items, and work without pay only to receive such necessities as gifts from
   officers, or to increase their commissary balance and purchase those necessities. (Mot. at 15.-16.)

           Plaintiffs also attach evidence of the economic incentives for GEO to compel detainees to
   work. If detainees are not available to staff a job, GEO must pay its own staff to complete the
   work, which may include overtime if the task cannot be completed within normal business hours.
   (Mot. at 8, 17-18 (citing Janeka Deposition, Wright Decl. at Ex. 4, pp. 221-222) (explaining that
   ICE pays GEO the same bed-day rate regardless of GEO’s actual operating costs).) According to
   the Statement of Work attached to the IGSA, “[d]etainees shall not be used to perform the
   responsibilities or duties of an employee of [GEO].” (Wright Decl. at Ex. 2, pp. 63.) Plaintiffs
   note deposition testimony that, for the nearly 2,000-bed facility, GEO employs six non-detainee
   janitors, and previously employed only three. (Opp’n at 13 (citing Wright Decl. at Ex. 4, pp. 52-
   53).) The janitors clean ICE and GEO offices outside the secured perimeter of the facility, where
   detainees are not allowed. (Opp’n at 13.)7

                                         II. LEGAL STANDARD

       A. Rule 23

           Federal Rule of Civil Procedure 23 (“Rule 23”) governs the litigation of class actions. A
   party seeking class certification must establish the following prerequisites:

           (1) the class is so numerous that joinder of all members is impracticable; (2) there
           are questions of law or fact common to the class; (3) the claims or defenses of the
           representative parties are typical of the claims or defenses of the class; and (4) the
           representative parties will fairly and adequately protect the interests of the class.

   Fed. R. Civ. P. 23(a). After satisfying the four prerequisites of numerosity, commonality,
   typicality, and adequacy, a party must also demonstrate one of the following: (1) a risk that
   separate actions would create incompatible standards of conduct for the defendant or prejudice
   individual class members not parties to the action; (2) the defendant has treated the members of
   the class as a class, making appropriate injunctive or declaratory relief with respect to the class as
   a whole; or (3) common questions of law or fact predominate over questions affecting individual




           7
           GEO counters that it does not determine its staffing needs by taking into account the
   number of detainee workers, (Opp’n at 14), but the deposition excerpts to which GEO cites do
   not support the proposition. The factual assertion is also contradicted by the PBNDS
   requirement that any voluntary workers receive instruction and oversight from a work supervisor.
   PBNDS § 5.8. Finally, GEO argues that ICE reimburses it for the $1.00 per day detainee labor
   expense. This fact shows only that GEO does not ultimately pay at all for detainee work that
   must otherwise be completed by GEO staff.


    Page 8 of 28                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 9 of 28 Page ID #:4540



   members and that a class action is a superior method for fairly and efficiently adjudicating the
   action. See Fed. R. Civ. P. 23(b)(1)-(3).8

           A trial court has broad discretion regarding whether to grant a motion for class
   certification. See Bateman v. Am. Multi-Cinema, Inc., 623 F.3d 708, 712 (9th Cir. 2010).
   However, “[a] party seeking class certification must affirmatively demonstrate compliance with
   [Rule 23]—that is, the party must be prepared to prove that there are in fact sufficiently
   numerous parties, common questions of law or fact, etc.” Wal-Mart Stores, Inc. v. Dukes, 564
   U.S. 338, 350 (2011). A district court must conduct a “rigorous analysis” that frequently “will
   entail some overlap with the merits of the plaintiff’s underlying claim.” Id. at 351. “Courts
   typically proceed claim-by-claim in determining whether the Rule 23 requirements have been
   met, particularly as to the Rule 23(a)(2) and (b)(3) requirements of common questions and
   predominance.” Allen v. Verizon California, Inc., 2010 WL 11583099, at *2 (C.D. Cal. Aug. 12,
   2010). The Court sets out the legal standards for each of Plaintiffs’ claims in this section,
   because the commonality and predominance inquiries require an understanding of the claims.

           Rule 23 further provides that “[w]hen appropriate, an action may be brought or
   maintained as a class action with respect to particular issues,” Fed. R. Civ. P. 23(c)(4), or the
   “class may be divided into subclasses that are each treated as a class under this rule,” Fed. R.
   Civ. P. 23(c)(5). “This means that each subclass must independently meet the requirements of
   Rule 23 for the maintenance of a class action.” Betts v. Reliable Collection Agency, Ltd., 659
   F.2d 1000, 1005 (9th Cir. 1981).

   B. California Employment Tests

           The California Supreme Court articulated the general common law test for determining
   whether an employment relationship exists for the purposes of California labor law in S. G.
   Borello & Sons, Inc. v. Dep’t of Indus. Relations, 48 Cal. 3d 341 (1989). Under Borello, “[t]he
   principal test of an employment relationship is whether the person to whom service is rendered
   has the right to control the manner and means of accomplishing the result desired[.]” Id. at 350
   (internal quotation marks omitted). In applying the Borello test, courts also consider the
   following secondary factors:

           (a) whether the one performing services is engaged in a distinct occupation or
           business; (b) the kind of occupation, with reference to whether, in the locality, the
           work is usually done under the direction of the principal or by a specialist without
           supervision; (c) the skill required in the particular occupation; (d) whether the

           8
            While some circuits have adopted an “ascertainability” prerequisite to certification, the
   Ninth Circuit has not. Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124 n.4 (9th Cir. 2017)
   (“ConAgra cites no other precedent to support the notion that our court has adopted an
   ‘ascertainability’ requirement. This is not surprising because we have not. Instead, we have
   addressed the types of alleged definitional deficiencies other courts have referred to as
   ‘ascertainability’ issues . . . through analysis of Rule 23’s enumerated requirements.”).

    Page 9 of 28                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 10 of 28 Page ID
                                 #:4541


        principal or the worker supplies the instrumentalities, tools, and the place of work
        for the person doing the work; (e) the length of time for which the services are to be
        performed; (f) the method of payment, whether by the time or by the job; (g)
        whether or not the work is a part of the regular business of the principal; and (h)
        whether or not the parties believe they are creating the relationship of employer-
        employee.

Id. at 351.

        Claims governed by California’s Industrial Welfare Commission’s (IWC) definition of
employment, however, are subject to a broader standard, which “incorporates the common law
definition as one alternative.” Martinez v. Combs, 49 Cal. 4th 35, 64 (2010), as modified (June 9,
2010). In Martinez, the California Supreme Court held that the IWC’s definition of “to
employ” included three alternative definitions: “(a) to exercise control over the wages, hours or
working conditions, or (b) to suffer or permit to work, or (c) to engage, thereby creating a
common law employment relationship.” Id. As to the first definition, the court noted that it
“encompasses ‘any person . . . who directly or indirectly, or through an agent or any other
person, employs or exercises control over the wages, hours, or working conditions of any
person[.]’” Id. at 71 (quoting Wage Order No. 14 (Cal. Code Regs., Tit. 8, § 11140, subd. 2(F)).

         With regard to the “suffer or permit to work” prong, the court elaborated that “the basis
of liability is the defendant’s knowledge of and failure to prevent the work from occurring.” Id.
at 70. It concluded that the defendants had not “suffered or permitted plaintiffs to work because
neither had the power to prevent plaintiffs from working.” Id. Specifically, it considered the
defendants’ lack of control over hiring and firing decisions, setting wages and hours, and
determining when and where workers would report to work. Id. The court did not elaborate on
the third definition, as the plaintiffs advanced arguments under only the first two definitions. See
id. at 68. The court declined to decide whether the Borello test had any relevance to wage claims.
Id. at 73.

        In Dynamex Operations W. v. Superior Court, the California Supreme Court adopted a
test known as the “ABC test” for interpreting the “suffer or permit to work” prong of the
IWC’s definition of employ. 4 Cal. 5th 903, 956–57 (2018), reh’g denied (June 20, 2018). Under
that test, the hiring entity bears the burden of establishing that a worker is an independent
contractor rather than an employee. Id. at 957. In order to meet that burden, it must establish
each of the test’s three factors:

        (A) that the worker is free from the control and direction of the hiring entity in
        connection with the performance of the work, both under the contract for the
        performance of the work and in fact; and (B) that the worker performs work that is
        outside the usual course of the hiring entity’s business; and (C) that the worker is
        customarily engaged in an independently established trade, occupation, or business
        of the same nature as the work performed.



 Page 10 of 28                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 11 of 28 Page ID
                                 #:4542


Id. Thus, if the putative employer fails to establish any one of the three prongs with regard to a
worker, the worker is properly classified as an employee for the purposes of IWC wage orders.

C. TVPA and CTVPA

        Enacted as part of the Trafficking and Victims Protection Act of 2000 (“TVPA”), 18
U.S.C. § 1589 proscribes a party from “knowingly provid[ing] or obtain[ing] the labor or services
of a person” through force, physical restraint, serious harm, abuse of law or legal process, threats
of any of those means, or any combination of those methods. 18 U.S.C. § 1589(a). Also liable is a
party who “knowingly benefits, financially or by receiving anything of value, from participation in
a venture” involving forced labor. 18 U.S.C. § 1589(b). Title 18 U.S.C. § 1595 provides the civil
remedy to a victim of forced labor. 18 U.S.C. § 1595. A ten-year statute of limitations applies to
claims under the TVPA. Deutsch v. Turner Corp., 324 F.3d 692, 717 & n.18 (9th Cir. 2003),
cert. denied, 540 U.S. 820 (2003).

        A victim of human trafficking may bring a civil action for damages or injunctive relief
under California Civil Code § 52.5 (“CTVPA”). Cal. Civ. Code § 52.5(a). California’s human
trafficking statute provides in pertinent part that “[a] person who deprives or violates the
personal liberty of another with the intent to obtain forced labor or services, is guilty of human
trafficking.” Cal. Penal Code § 236.1. The elements of the criminal offense are (1) the defendant
either deprived another person of personal liberty or violated that other person’s personal liberty;
and (2) when the defendant did so, he or she intended to obtain forced labor or services from that
person. People v. Halim, 14 Cal. App. 5th 632, 643 (2017), reh’g denied (Sept. 12, 2017), review
denied (Nov. 29, 2017), cert. denied sub nom. Halim v. California, 138 S. Ct. 1564 (2018).
Forced labor services are defined as “labor or services that are performed or provided by a person
and are obtained or maintained through force, fraud, duress, or coercion, or equivalent conduct
that would reasonably overbear the will of the person.” Cal. Penal Code § 236.1(h)(5).

                                         III. DISCUSSION

A. Preliminary Matters: Motion to Exclude and Standing

        1. Motion to Exclude

         GEO moves to exclude the declarations of non-plaintiff detainees Aguilera and Marwaha
on the grounds that it learned of their identity for the first time on September 27, 2019, when
Plaintiffs filed their Motion, which included Aguilera and Marwaha’s declarations. (MTE at 3.)
Defendant argues the non-disclosure of Aguilera and Marwaha until the filing of the Motion is a
violation of Rule 26’s requirement that initial disclosures be supplemented in a timely manner.
(Id. at 5 (citing Fed. R. Civ. P. 26(e), and 37(c)(1)).)

         According to the MTE and MTE Opposition, the chronology is as follows. Plaintiffs’
first initial disclosure was made on July 27, 2018. On June 17, 2019, Plaintiffs made their first
supplemental disclosure. The declarations in question were signed the next month, on July 26,

 Page 11 of 28                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 12 of 28 Page ID
                                 #:4543


2019. About two months later, on September 27, 2019, Defendant learned about Aguilera and
Marwaha’s declarations when Plaintiffs served the Motion and declarations supporting class
certification. At that point, GEO had 30 days to oppose the Motion. However, GEO did not
serve a deposition notice for Aguilera and Marwaha until October 7, 2019, ten days after Plaintiffs
filed the Motion. The next day, Plaintiffs filed their third Rule 26 supplement, which listed
Marwaha and Aguilera.

        The Court DENIES the MTE for five reasons. As an initial matter, it is not clear to the
Court why GEO would not already be aware of the identity and contact information of every
detainee likely to possess knowledge of the Work Program, which is evidenced by GEO’s own
rosters of detainee names and work details. Second, the MTE is procedurally improper. GEO
should have simply objected to the declarations in its Opposition, or filed the request to exclude
as an ex parte application. Instead it filed a motion which must be filed not later than 28 days
before the date set for hearing. L.R. 6-1. GEO noticed the MTE hearing for December 2, 2019,
while the hearing for the Motion was set for November 18, 2019. Third, the MTE effectively
demands reconsideration of the Court’s prior decision denying GEO’s ex parte request for
enlargement of time to respond to the Motion, in which GEO first raised the issue, four days
before its Opposition was due. (Dkt. Nos. 201, 208.) Fourth, the record shows that GEO in fact
had sufficient time and notice to depose Aguilera. GEO failed to do so because it attempted to
notice six depositions on a week’s notice, delayed filing proper deposition notices, and/or failed
to depose Aguilera when given an opportunity to do so before its Opposition was due. (Dkt. No.
202-1 -Exs. C.) Fifth, the Court notes that neither Marwaha nor Aguilera are named Plaintiffs.
Neither declaration is of such importance or centrality to class certification that it merits the
time-consuming back-and-forth between the parties on this issue.

        2. Standing

        GEO’s Notice of Supplemental Authority attaches a recent order in Owino v. CoreCivic,
Inc., No. 17-cv-1112 (S.D. Cal. Nov. 7, 2019), in which Judge Sammartino sua sponte ordered the
parties to submit additional briefing on standing, with class certification pending. (Def.’s Notice
at Ex. A.) In that case, the plaintiffs seek declaratory relief against CoreCivic as to their claims
under the TVPA and CTVPA. (Id.) In the order, Judge Sammartino observes that neither of the
named plaintiffs were detained at the time of the commencement of the action in May 2017.

         GEO does not explain how the order is relevant to this case. Novoa commenced this
action in December 2017. (Dkt. No. 1). He then filed the SAC, which added Fuentes as a
Plaintiff and alleged Fuentes was detained at Adelanto at the time of the commencement of the
action, from December 2016 through January 2018. (SAC ¶ 16.) The TAC adds Karim, who
alleges he was detained from August 2017 until August 2019, (TAC ¶ 19), and Mancia, who
alleges he is currently detained at Adelanto. (Id. ¶ 20.). Mancia has standing to bring declaratory
and injunctive relief, as do Fuentes and Karim. Either they were detained at the time of the filing
of one of the complaints, or the amendments adding them as Plaintiffs relate back to the time of
filing of the original complaint under Rule 15. Under Rule 15(c)(1)(B) an amendment relates back



 Page 12 of 28                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 13 of 28 Page ID
                                 #:4544


where it asserts “a claim or defense that arose out of the conduct, transaction, or occurrence set
out—or attempted to be set out—in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B).

B. Proposed Classes

        The Court turns now to the question of class certification. Plaintiffs seek to certify four
classes, including subclasses. First, they seek to certify an “Adelanto Wage Class,” (Mot. at 18),
for the first three causes of action: (1) violation of California’s Minimum Wage Law, Cal. Labor
Code §§ 1194, 1197, 1197.1; (2) unjust enrichment; and (3) violation of California’s Unfair
Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. They define the class as:

        All civilly detained immigrants who (i) were detained at the Adelanto ICE
        Processing Center any time between December 19, 2014 and the date of final
        judgment in this matter, and either (ii) participated in the Voluntary Work
        Program at any point during their detention, or (iii) performed work for no
        compensation in the Uncompensated Work Program pending their participation
        in the Voluntary Work Program, or (iv) performed work for no compensation
        pursuant to the Adelanto Housing Unit Sanitation Policy.

(Id. at 19.)

        Second, Plaintiffs propose an “Adelanto Forced Labor Class” for the fourth through
sixth causes of action: (4) forced labor under CTVPA, Cal. Civ. Code § 52.5; (5) forced labor
under the TVPA, 18 U.S.C. §§ 1589(a), 1594(a); and (6) forced and attempted forced labor under
the TVPA. The class is defined as follows:

        All civil immigration detainees who were detained at the Adelanto ICE Processing
        Center any time between May 1, 2011 and the date of final judgment in this
        matter.

(Id.) Plaintiffs urge that the Adelanto Forced Labor Class be divided into two subclasses:

        (1) The Work Program Subclass: All individuals who participated in the
            Voluntary Work Program at any point during their detention.
        (2) The Uncompensated Work Program Subclass: All individuals who
            participated in the Uncompensated Work Program at any point during their
            detention.

(Id.)

        Finally, Plaintiffs propose a “Nationwide HUSP Class,” for the fifth and sixth causes of
action: (5) forced labor under the TVPA; and (6) forced and attempted forced labor under the
TVPA. The HUSP class is defined as:



 Page 13 of 28                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 14 of 28 Page ID
                                 #:4545


        All civilly detained immigrants who (i) were detained at any civil immigration
        detention center owned or operated by GEO in the United States between
        December 19, 2007 and the date of final judgment in this matter, and (ii) were
        subject to a GEO Housing Unit Sanitation Policy (HUSP) at any point during
        their detention.

(Id.) Plaintiffs propose to exclude four categories of detainee from the nationwide class:

        (1) individuals detained in GEO’s family residential detention facility in Karnes
        City, Texas; (2) individuals detained in the Alexandria Staging Facility in
        Alexandria, Louisiana; (3) any individual detained in the custody of the U.S.
        Marshalls [sic] or any other law enforcement agency at a GEO facility where the
        company also detains civil immigration detainees pursuant to contracts with ICE;
        and (4) civilly detained immigrants held at the Aurora ICE Processing Center in
        Aurora, Colorado at any time before October 22, 2014.

(Id. at 19-20.) The Court includes a summary chart below for ease of comparison
between the proposed classes.

//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//

 Page 14 of 28                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 15 of 28 Page ID
                                 #:4546




                           Summary of Proposed Classes and Subclasses

 Proposed Class          Adelanto Wage           Adelanto Forced         Housing Unit
                                                 Labor                   Sanitation Policy
                                                 (and subclasses)        (“HUSP”)

 Cut-off Date            12/19/2014              5/1/2011                12/19/2007

 Facility                Adelanto                Adelanto                GEO facilities
                                                                         Nationwide,
                                                                         including Adelanto

 Causes of Action        Cal. Wage law,          CTVPA, TVPA,            TVPA (claims 5, 6)
                         Unfair Competition      attempted TVPA
                         Law, and Unjust         (claims 4 - 6)
                         Enrichment
                         (claims 1 - 3)

 Relevant GEO            Work Program            WP Subclass:            HUSPs
 Program Alleged9        (“WP”),                   WP, Deprivation
                         Uncompensated              Policy
                         Work Prog.
                         (“UWP”),                UWP Subclass:
                         HUSP                      UWP,
                                                   Deprivation
                                                   Policy

 Type of Rule 23(b)      23(b)(3)                23(b)(3)                23(b)(2)
 certification sought                            23(b)(2)


//
//
//
//
//
//

        9
        Plaintiffs’ summary chart, (Wright Decl. at Ex. 32), includes the Deprivation Policy for
some classes and not others. However, the class definitions do not explicitly mention the
Deprivation Policy, and the recently-filed TAC also makes no mention of the Deprivation Policy.
The Court understands “Deprivation Policy” as a catchall term for the alleged custom at
Adelanto of failing to provide certain necessities.

 Page 15 of 28                      CIVIL MINUTES—GENERAL               Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 16 of 28 Page ID
                                 #:4547


C. Rule 23(a) Requirements

        1. Numerosity

        Rule 23(a)(1) requires the class to be so numerous that joinder of individual class
members is impracticable. See Fed. R. Civ. P. 23(a)(1). There is no particular number cut-off, as
the specific facts of each case may be examined. Ballard v. Equifax Check Servs., Inc., 186 F.R.D.
589, 594 (E.D. Cal. 1999). Courts have not required evidence of exact class size or the identities
of class members to satisfy the requirements of Rule 23(a)(1). See Robidoux v. Celani, 987 F.2d
931, 935 (2d Cir. 1993).

                 a. Contentions of the Parties

        Plaintiffs argue numerosity is satisfied with regard to the Adelanto Wage and Adelanto
Forced Labor classes because Adelanto houses up to 1,940 individuals each day, with a
“guaranteed minimum” of 1,455 beds (Mot. at 20.) Likewise, the Adelanto “Facility
Administrator/Warden” estimated at his deposition that 200 to 300 detainees were eligible to
report for a Work Program shift in the kitchen alone. (Id. (citing Wright Decl. at Ex. 4, pp. 190:5-
191:6 (attaching the Deposition of James Janeka)).) Furthermore, Plaintiffs argue, GEO sought
reimbursement from ICE for more than 30 thousand Work Program Shifts from September 2014
to August 2015. (Id. at 21 (citing Wright Decl. at Ex. 33).) Plaintiffs argue this evidence is
sufficient to establish numerosity for the Adelanto Wage and Adelanto Forced Labor Classes.
The Nationwide HUSP Class is even more numerous, Plaintiffs contend, because GEO facilities
house thousands of immigration detainees each day, and the same HUSP and discipline policy
applies to each. (Id.; see also Wright Decl. at Ex. 34.)

        Defendant argues that assertions of numerosity must be accompanied by evidence.
(Opp’n at 31 (citing Newberry v. Cty. of San Bernardino, 2015 WL 9701153, at *4 (C.D. Cal. July
23, 2015), aff d, 750 F. App’x 534 (9th Cir. 2018)). GEO claims that although Adelanto may have
a capacity for 1,950 detainees, the maximum capacity does not bear on the number of individuals
who likely participated in the Work Program, let alone those who were aggrieved by it. (Id. at
32.) Similarly, with regard to the testimony of the Adelanto warden, GEO contends that the
number of workers eligible for kitchen work on a given day does not prove the number of workers
actually participating. (Id.) GEO then points to Plaintiffs’ depositions and argues that Plaintiffs
personally knew only 21 to 38 individuals who “may” be potential class members. (Id. at 33.)
Plaintiffs have no way of knowing, Defendant argues, who “voluntarily chose” to work. (Id.)
Detainees might choose to work “for personal reasons” or because they “wished to make new
friends.” (Id. at 34.) As to the nationwide HUSP, Defendant objects that the Motion is devoid
of evidence that the HUSPs applied at other facilities.

                 b. Analysis

         As to the numbers of detainees who experience GEO’s HUSPs, the capacity of GEO
facilities is surely relevant, as the HUSPs allegedly apply throughout Adelanto and other GEO

 Page 16 of 28                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 17 of 28 Page ID
                                 #:4548


facilities. Although Plaintiffs only include details of the HUSP at Adelanto, GEO does not
respond to Plaintiffs’ argument that it conceded that the HUSPs are a companywide policy by
failing to respond to RFAs on this subject. (Wright Decl. at Ex. 34.)

        Plaintiffs also satisfy the numerosity requirement as to the Work Program-related classes
by attaching evidence that large numbers of detainees participated in the Work Program. GEO
has no response to Plaintiffs’ evidence that GEO requested reimbursement for more than 30,000
work program shifts over roughly a year. GEO also concedes that Plaintiffs alone knew up to 38
individuals who participated in the work program.

        As to the number of detainees likely impacted by the alleged Uncompensated Work
Program, the Court notes the following evidence. Plaintiffs attached a GEO form for detainees to
apply for paid position in the Work Program. (Wright Decl. Ex. 17, Dkt. No. 193-17). The form
states that 40 paid positions exist in the “work member detail program.” (Id.) On the same
form, detainees are asked if they were willing to work voluntarily, if paid positions were filled.
(Id.) The balance of the evidence is clear that a large number of individuals, far more than 40,
participated in the Work Program over the months and years. In combination with Plaintiffs’
declarations regarding uncompensated work details, the Court finds many detainees performed
uncompensated labor. The numerosity requirement is therefore satisfied.

        2. Typicality of claims

        The Court next turns to the typicality element of Rule 23(a). “The purpose of the
typicality requirement is to assure that the interest of the named representative aligns with the
interests of the class.” Wolin v. Jaguar Land Rover North Am., LLC, 617 F.3d 1168, 1175 (9th
Cir. 2010). “The test of typicality ‘is whether other members have the same or similar injury,
whether the action is based on conduct which is not unique to the named plaintiffs, and whether
other class members have been injured by the same course of conduct.’” Ellis v. Costco
Wholesale Corp., 657 F.3d 970, 984 (9th Cir. 2011) (quoting Hanon v. Dataproducts Corp., 976
F.2d 497, 508 (9th Cir. 1992)). Thus, typicality is generally satisfied if the plaintiff’s claims are
“reasonably co-extensive with those of absent class members; they need not be substantially
identical.” Caput v. NTT Sec. US Inc., 2019 WL 3308771, at *3 (C.D. Cal. Apr. 19, 2019)
(quoting Hanlon v. Chrysler Corp, 150 F.3d 1011, 1020 (9th Cir. 1998)). Moreover, satisfying the
typicality prong requires, in the least, that “a class representative must be part of the class.”
General Telephone Co. of Sw. v. Falcon, 457 U.S. 147, 156 (1982).

                 a. Contentions of the Parties

         Plaintiffs contend that they satisfy the typicality requirement, because they all suffered
the same alleged injury: they are current or former immigration detainees held at Adelanto,
which applied the “same uniform policies and practices” to them, resulting in the “same injuries
as all absent class members.” (Mot. at 26.) Each Plaintiff, and absent class member, claims they
received no wages or below minimum wages and suffered the same kind of financial injury,
because GEO threatened, or made detainees believe, that they would suffer physical or legal

 Page 17 of 28                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 18 of 28 Page ID
                                 #:4549


consequences if they did not work, under the Uncompensated Work Program, Work Program,
and Deprivation Policy (Id.) With regard to the HUSPs, each Plaintiff shares the same theory,
that they completed cleaning assignments because they were threatened with or were made to
believe they would otherwise suffer “serious harm or physical restraint.” (Mot at 26-27 (citing
Menocal, 882 F.3d at 917.)

        GEO argues that Plaintiffs’ concerns are not the result of a common policy, and that they
will be preoccupied fending off attacks on their individual credibility. (Opp’n at 27.) GEO
contends Plaintiffs never encountered adverse legal consequences and cannot point to any
serious harm they suffered. (Id.) The company states Plaintiffs’ own declarations and
commissary records show they were not deprived of necessities such as soap, water, or
toothpaste, and could purchase candy and snacks. (Id.) Nor were Plaintiffs subjected to a
common policy, because they were supervised by different guards or were in different dorms, and
engaged in different cleaning tasks. (Id. at 28.) GEO also argues Plaintiffs cannot represent a
nationwide class, because they have no knowledge of other facilities. (Id. at 29.) GEO concludes
by challenging typicality based on (1) the different limitations periods applicable to each Plaintiff,
and (2) Karim’s location in Somalia, which they argue puts him out of reach of this Court and
will consume class resources. (Id. at 30-31.)

         Plaintiffs reply that the their somewhat different experiences are no bar to typicality if
they were subjected to a common practice or policy. (Reply at 17 (citing Brown v. Abercrombie
& Fitch Co., 2015 WL 9690357, at *15 (C.D. Cal. July 16, 2015).) Similarly, Plaintiffs, who were
detained at Adelanto, can represent a nationwide class of individuals subjected to an “enterprise-
wide policy or practice” such as the HUSP. (Id.) As to the statute of limitations argument,
Plaintiffs point again to the Menocal decision, which found typicality where the named class
representatives were not detained for the full period of operation covered in the class definition.
(Id. at 18.) As to Defendant’s argument regarding Karim, Plaintiffs state simply that his current
location and status as a deportee do not impact the typicality analysis, which turns on the
typicality of his claims as compared to the class he wishes to represent.

                 b. Analysis

        The key inquiry for typicality in this case is whether each Plaintiff states he suffered an
injury arising from each of the programs described. If a Plaintiff did not suffer injury arising from
a program, he is not a member of a proposed class based on the alleged illegality of that program,
and cannot represent members of the proposed class.

        The Court begins by analyzing typicality with regard to the Work Program-related classes.
Novoa states he worked as a janitor and as a barber in the Work Program, (Novoa Decl. ¶¶ 7, 8).
He states he participated in order to buy certain necessities. (Id. ¶ 15.) Fuentes similarly joined
the Work Program as a janitor, cleaning windows, floors, showers, bathrooms, and communal
areas, and as a laundryman. (Fuentes Decl. ¶¶ 7, 8). He participated in order to obtain daily
necessities. (Id. ¶ 11.) Karim, likewise, participated as a porter, and in the kitchen, for the
purpose of buying necessities. (Karim Decl. ¶¶ 6, 8, 17.) Finally, Mancia currently works in the

 Page 18 of 28                     CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 19 of 28 Page ID
                                 #:4550


kitchen under the Work Program, with a dozen others. (Mancia Decl. ¶ 7.) He works to buy
necessities such as food and hygiene items.

        The Court finds Plaintiffs’ experiences typical of the proposed Work Program class.
Although their situations were not identical, they all have the same theory of injury, which if
proven, could establish their California wage law, unfair competition, and unjust enrichment
claims. Each Plaintiff provides evidence that GEO prevented him from doing outside work, and
provided the equipment and training necessary to complete required tasks. All Plaintiffs
participated in the same facility-wide Work Program policy, and for similar reasons. Although
their individual perceptions of need and motivations for joining the Work Program undoubtedly
vary, Plaintiffs allege a facility-wide custom of providing insufficient daily necessities.10 The
Court therefore finds the typicality requirement satisfied for each named Plaintiff.

        Next, the Court considers the Uncompensated Work Program-related classes. Novoa
does not state in his declaration that he participated in Work Program crews without being paid,
and so his claim is not typical of the Uncompensated Work Program Subclass, and he might not
be a member. However, the remaining Plaintiffs’ claims are typical of the proposed classes.
Fuentes states he joined in work shifts and was sometimes paid nothing at all or was only given
extra portions of food. (Fuentes Decl. ¶ 9.) Karim states he was not paid at all for his work as a
porter for the first three months on the job and he was required to work for free before being
“hired” into the work program. (Karim Decl. ¶ 7.) GEO officials also required him to work
without compensation for certain periods after he was hired as a porter and before receiving pay
for kitchen work. (Id. ¶¶ 7, 9.) Mancia, who is still detained, works without pay as a porter.
(Mancia Decl. ¶ 8.) As a result, three of the four named Plaintiffs suffered injuries and bring
claims typical of the Uncompensated Work Program Subclass. The conduct they complain of is
not unique to them and they show a strong likelihood that other detainees may have been harmed
in the same way.




        10
           GEO’s Opposition includes a chart listing inconsistencies between the above-cited
declarations and deposition testimony by each Plaintiff. (Opp’n at 22.) The chart is
unpersuasive, because the cited discrepancies are trivial and do not rebut the gravamen of each
Plaintiffs’ claim. Some of the inconsistencies may be explained by the passage of time or
language differences. For instance, GEO remarks that Karim declared he was denied hygiene
items, then later stated he was not familiar with deodorant. (Opp’n at 25.) But the deposition
transcript shows Karim did not recognize the word. (DeLaney Decl. at Ex. D, pp. 30-31, 84 (“I
didn’t know English very well.”).) Likewise, the fact that a detainee is sometimes provided with
free shampoo, soap, or toothpaste does not establish that there were not times they were not. (Id.
at 32 (“sometimes when you need it at the right time . . . they don’t used to give it to us.”).)
Similarly unpersuasive is GEO’s emphasis on Plaintiffs’ purchase of unhealthy snacks such as
chips, cookies, or candy. Plaintiffs point out the commissary “does not sell fresh fruit,
vegetables, lean proteins, or complex carbohydrates.” (Reply at 15 (citing Hillers Decl. at Ex.
S).)

 Page 19 of 28                    CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 20 of 28 Page ID
                                 #:4551


        As to the HUSP-related classes, Plaintiffs state as follows. Novoa understood from his
review of the detainee handbook, refusing orders to clean subjects detainees to disciplinary
action, and was threatened with disciplinary action on several occasions. (Novoa Decl. ¶ 12.) He
was forced to transfer units after complaining, and thought officers retaliated against him by
“tossing” his cell. (Id.). Fuentes also cleaned areas of Adelanto for no compensation, but under
threat of being restricted to his cell or having rights, such as attorney visits, suspended. (Fuentes
Decl. ¶ 14.) Karim states he had to clean areas of Adelanto, apparently outside the work
program, without pay, including visitation areas, the kitchen, and the yard. (Karim Decl. ¶ 10,
11.) Karim was threatened with disciplinary action, and found the threats credible based on his
review of the detainee handbook. (Id. ¶ 13.) Mancia notes that GEO officials routinely “require
detainees to clean areas of [Adelanto] for no compensation.” (Mancia Decl. ¶ 10.) He
personally has been instructed to paint the dining hall, clean the medical unit, and clean the
recreation yard. (Id.) Both Mancia and Karim state they believed, based on the handbook, they
could be disciplined for failure to complete such cleaning orders. Based on these declarations and
the Adelanto policies comprising the HUSP submitted by Plaintiffs, the Court finds Plaintiffs
suffered the same or similar injuries, and satisfy typicality as to members of a nationwide HUSP
class. The Court is also persuaded the injuries Plaintiffs allege are “reasonably co-extensive”
with those of detainees at other GEO facilities, in light of (1) the Menocal decision certifying a
similar HUSP class, 320 F.R.D. 258, and GEO’s failure to respond to Plaintiffs’ RFAs or to
otherwise show similarly expansive sanitation policies do not exist at its other facilities. Hanlon,
150 F.3d at 1020.

         The Court disagrees with GEO that Karim’s status as a deportee in Somalia makes him
atypical and thus an inappropriate class representative. The Court also disagrees with Plaintiffs
that his current location has no bearing on the typicality analysis. Although the focus of typicality
is the injury claimed, it also extends to the interests of class members. That Karim is located
outside of the United States positions him well to represent the interests of others similarly
situated. Certainly, the claims of the named Plaintiffs, including Karim, and the claims of class
members “are so interrelated that the interests of the class members will be fairly and adequately
protected in their absence.” Dukes, 564 U.S. at 349 n.5. The geographic dispersion of class
members speaks to the impracticability of joinder and the judicial economy of class certification.

        Nor does a difference in the amount of damages or the type of relief sought destroy
typicality for any of the proposed classes. “[T]he mere fact that there might be differences in
damage calculations is not sufficient to defeat class certification.” In re Hyundai & Kia Fuel
Econ. Litig., 926 F.3d 539, 560 (9th Cir. 2019) (quoting Pulaski & Middleman, LLC v. Google,
Inc., 802 F.3d 979, 987 (9th Cir. 2015)); Leyva v. Medline Indus. Inc., 716 F.3d 510, 513–514 (9th
Cir. 2013) (holding the need for individualized damages determinations alone will not defeat
certification, even under the more stringent predominance requirement). The typicality
requirement can be met notwithstanding varying fact patterns supporting class member claims,
and this extends to disparity in damages by the representative plaintiffs. The benchmark is
similarity of interest and of injury.




 Page 20 of 28                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 21 of 28 Page ID
                                 #:4552


        The relevant statutes of limitation also do not preclude a finding of typicality here.
Although some district courts have rejected certification where the representative’s claims are
subject to a statute of limitations defense, Vizzi v. Mitsubishi Motors N. Am., Inc., 2010 WL
11515266, at *2 (C.D. Cal. Feb. 22, 2010) (collecting cases), that is not GEO’s contention here.
(Opp’n at 29.) GEO does not show that for each claim there is not at least one named Plaintiff
whose claim is within the limitations period, and only argues that the named Plaintiffs were
detained at different times. Unlike many cases where courts have found typicality lacking, this
action does not involve a sole named plaintiff whose claims are obviously time barred and where
denial of class certification, and dismissal of the action, would be warranted.

        GEO also protests the fact that the cut-off date for the Nationwide HUSP class extends to
December 2007, long before May 2011, the date GEO started operating Adelanto. (Opp’n 1 n.2.)
Plaintiffs presumably chose this cut-off date because of the TVPA’s ten-year limitations period,
calculating back from the date they commenced the action. The Court agrees the date would be
unreasonable as applied to Adelanto. But the proposed HUSP class is nationwide in scope. GEO
may have operated other facilities and applied the HUSPs prior to May 2011. Thus, the
proposed cut-off date is appropriate, with a clarification that members must have been at a facility
while GEO operated it.

        3. Commonality

         Courts have construed Rule 23(a)(2)’s commonality requirement permissively. See
Staton v. Boeing Co., 327 F.3d 938, 953 (9th Cir. 2003). All questions of fact and law need not be
common to satisfy the rule. The existence of shared legal issues with divergent factual predicates
is sufficient, as is “a common core of salient facts coupled with disparate legal remedies [within
the class].” Jimenez v. Allstate Ins. Co., 765 F.3d 1161, 1165 (9th Cir. 2014) (quoting Hanlon, 150
F.3d at 1019). Nevertheless, “[c]ommonality requires the plaintiff to demonstrate that the class
members ‘have suffered the same injury,’” which “does not mean merely that they have all
suffered a violation of the same provision of law.” Dukes, 131 S. Ct. at 2551 (citation omitted).
The “claims must depend upon a common contention” and that common contention “must be
of such a nature that it is capable of classwide resolution—which means that determination of its
truth or falsity will resolve an issue that is central to the validity of each one of the claims in one
stroke.” Id. The common question or questions must also generate common answers that will
be “apt to drive the resolution of the litigation,” which turns on the nature of the underlying
legal claims in the case. Jimenez, 765 F.3d at 1165 (quoting Abdullah v. U.S. Sec. Associates,
Inc., 731 F.3d 952, 962 (9th Cir. 2013)). Thus, commonality requires an understanding of the
nature of the underlying claims. Id. (citing Parsons v. Ryan, 754 F.3d 657, 676 (9th Cir. 2014)).

                 a. Contentions of the Parties

       Plaintiffs point to several common questions of law or fact. First, with regard to the
AWC, there is the question of whether GEO is an “employer” of detained worker “employees”
under California minimum wage law; whether GEO violated California minimum wage law;
whether GEO was unjustly enriched by paying less than it was required to; and whether federal

 Page 21 of 28                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 22 of 28 Page ID
                                 #:4553


law preempts California minimum wage claims. (Mot. at 22.) The factual questions presented
involve, among other questions: GEO’s degree of control over detainee labor and rate of pay;
training and equipment provided; and any restrictions on outside employment. The “truth or
falsity” of Plaintiffs’ claims of an employee relationship turn on this same factual predicate. (Id.
(citing Wal-Mart, 564 U.S at 350).) Plaintiffs point to evidence that the same WP (and by
extension the same UWP) applies for all the class members at Adelanto. (Id. citing Wright Decl.
at Ex. 15 (attaching WP policy).) They contend the nature of the relationship is the same for all
putative class members. (Id.)

        With regard to the HUSP class, Plaintiffs state they will each have to demonstrate
whether GEO obtained their labor by improper means, including threats of harm, to satisfy the
TVPA standard. (Mot. at 24.) The “lynchpin” of the serious harm analysis under the TVPA is
whether serious harm was threatened and whether the employer intended the employee to
believe harm would occur. (Id. at 23 (citing U.S. v. Dann, 652 F.3d 1160, 1170 (9th Cir. 2011).)
Plaintiffs state that the legal question is common to all: a reasonable person analysis, such that
one could determine whether the Defendant’s scheme compelled Plaintiffs, who were in a like
situation as immigration detainees, to work. (Id. (citing Tanedo v. East Baton Rouge Parish
School Board, 2011 WL 7095434 (C.D. Cal. Dec. 12, 2011).) Common factual questions may
include whether and how GEO forces, coerces or compels detainees at GEO immigration
detention centers nationwide to work for no pay, by requiring them to perform work beyond the
four personal housekeeping tasks in the PBNDS. (Id. at 24.) Plaintiffs point to Menocal for the
proposition that the HUSP at Aurora applies uniformly. (Id. (citing 320 F.R.D. 258 at 264).)
Plaintiffs state the Adelanto Forced Labor Class’s legal and factual questions will be substantially
similar to those presented by the Nationwide HUSP Class. (Id. at 24-25)

        GEO approaches the commonality (and predominance) inquiry by pointing to factual
questions that may produce answers individual to each Plaintiff: (1) whether Plaintiffs were
deprived of “necessities” requiring them to work for a dollar a day; (2) whether they risked
serious harm if they did not work; and (3) whether uncompensated work is required or permitted
by ICE. (Opp’n at 19.) On the first point, they argue that the extent to which a particular
detainee felt compelled to participate in the VWP is “highly individualized,” because each
Plaintiff has a different understanding of what constitutes a necessity. (Id. at 17.) Second, GEO
contests as a factual matter that any detainee was deprived of meals, water or necessities, or
placed in solitary confinement for failing to work. (Opp’n at 19.) Any alleged threat of harm,
Defendant contends, is specific to each Plaintiff. Third, GEO disputes that the HUSPs violate
the PBNDS, because ICE reviewed and signed off on the policies. (Id. at 20 (citing Ragsdale
Decl. ¶¶ 6-7).) Similarly, each facility has its own “local policies” which reflect the PBNDS
standards, (id. citing ECF 193-4 at 9), and Plaintiffs cite no evidence regarding how an HUSP is
applied at any other facility, (id.).

                 b. Analysis: Commonality and Predominance

       The Court analyzes commonality under Rule 23(a) and predominance under Rule
23(b)(3) together, because the latter is an extension of the former, and is more stringent.

 Page 22 of 28                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 23 of 28 Page ID
                                 #:4554


Comcast Corp. v. Behrend, 133 S. Ct. 1426, 1432 (2013) (“Rule 23(b)’s predominance criterion is
even more demanding than Rule 23(a) . . . Rule 23(b) requires that courts take a close look at
whether common questions predominate over individual ones.”) (citations omitted). “The
predominance inquiry asks whether the common, aggregation-enabling, issues in the case are
more prevalent or important than the non-common, aggregation-defeating, individual issues.
When one or more of the central issues in the action are common to the class and can be said to
predominate, the action may be considered proper under Rule 23(b)(3) even though other
important matters will have to be tried separately, such as damages or some affirmative defenses
peculiar to some individual class members.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036,
1045 (2016) (citations and internal quotations omitted.)

        First, the Court notes the commonality and predominance analysis as to the Menocal
HUSP Class and TVPA claim was exhaustively covered by the Menocal court. Menocal, 320
F.R.D. 258, 265 (D. Colo. 2017) (finding commonality and predominance satisfied with respect
to detainees’ TVPA claim, arising out of the HUSP at GEO’s Aurora Colorado facility).
Menocal is instructive, because Plaintiffs also bring TVPA (and related CTVPA) claims on behalf
of the Adelanto Forced Labor Class, which they seek to certify under both Rule 23(b)(2) and
(b)(3). Unlike the Menocal plaintiffs, Plaintiffs here seek certification of the Nationwide HUSP
Class only under 23(b)(2). The District Court in Menocal found that common issues
predominated in plaintiffs’ TVPA claim, and the Court agrees with that analysis.11 Thus,

        11
          As described in Part II.C. above, the elements of a CTVPA and TVPA claim overlap
significantly. One key similarity is the reasonable person analysis, which is susceptible to class-
wide resolution. The first CTVPA element is whether the defendant “either deprived another
person of personal liberty or violated that other person’s personal liberty.” Halim, 14 Cal. App.
5th at 643. The Cal. Penal Code defines deprivation or violation of personal liberty of another as:
        substantial and sustained restriction of another’s liberty accomplished through
        force, fear, fraud, deceit, coercion, violence, duress, menace, or threat of unlawful
        injury to the victim or to another person, under circumstances where the person
        receiving or apprehending the threat reasonably believes that it is likely that the
        person making the threat would carry it out.

Cal. Penal Code § 236.1(h)(3) (emphasis added). Several aspects of this definition are
subject to class-wide demonstration, including (1) generalized threats or duress in the
terms of the alleged policies, and (2) the question of whether a reasonable detainee would
believe the threats. The second element of a CTVPA offense focuses on the defendant’s
intent to obtain forced labor or services. Here, the analysis would turn on Defendant’s
alleged overall scheme, and under Plaintiffs’ case theory, the common questions in this
regard would be overpowering.

       Several courts have also found the CTVPA and TVPA to overlap. See Lesnik v.
Eisenmann SE, 374 F. Supp. 3d 923, 954 (N.D. Cal. 2019) (allowing the CTVPA claim to
survive to the same extent as the Trafficking Victim Protection Reauthorization Act

 Page 23 of 28                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 24 of 28 Page ID
                                 #:4555


Plaintiffs have shown commonality and, where needed, predominance, for their TVPA and
CTVPA claims. These claims are relevant to the Nationwide HUSP Class and Adelanto Forced
Labor subclasses.

        Menocal also analyzed the plaintiffs’ unjust enrichment claim under Colorado law, and
found that the claim does not compel individualized inquiry. 320 F.R.D. at 268. There is a split
of authority in California regarding whether unjust enrichment is an independent cause of action,
or merely another name for restitution. See Kosta v. Del Monte Corp., 2013 WL 2147413, at *14
n.8 (N.D. Cal. May 15, 2013) (explaining split of authority). The Court agrees with those cases
holding that unjust enrichment is not an independent cause of action, and is only a claim for
restitution. See Ang v. Bimbo Bakeries USA, Inc., 2013 WL 5407039, at *11 (N.D. Cal. Sept. 25,
2013) (citing Hill v. Roll Internat. Corp., 195 Cal. App. 4th 1295, 1307 (2011) (“Unjust
enrichment is not a cause of action, just a restitution claim.”)). Thus, the Court focuses its
analysis on the commonality, and eventually the predominance, aspects of Plaintiffs’ remaining
causes of action on behalf of the Adelanto Wage Class.

        The Court finds that the commonality and predominance requirements of Rule 23 are
satisfied as to the California wage law and unfair competition claims. Each Plaintiff and proposed
class member would bring the same state law causes of action with the same elements, and the
elements subject to common proof would predominate.

        First, the Court examines the wage law claim. Whether GEO may be deemed an
“employer” under the alternative definitions in Martinez v. Combs, is a dominating question
shared by Plaintiffs and the putative Adelanto Work Program class members. Their claims of an
employment relationship hinge on the terms and features of GEO’s Work Program,
Uncompensated Work Program, and HUSP, which apply uniformly throughout Adelanto. It is
well-established that “[P]redominance in employment cases is rarely defeated on the grounds of
differences among employees so long as liability arises from a common practice or policy of an
employer.” Senne v. Kansas City Royals Baseball Corp., 934 F.3d 918, 938 (9th Cir. 2019)
(quoting 7 Newberg on Class Actions § 23:33 (5th ed. 2012)). Blanket corporate policies “often
bear heavily on questions of predominance and superiority.” Id. (quoting In re Wells Fargo
Home Mortg. Overtime Pay Litig., 571 F.3d 953, 958 (9th Cir. 2009)). Here, Plaintiffs claim
GEO exercised control over their hours or working conditions, and/or “suffer[ed] to permit



(“TVPRA”) claim); Lesnik v. Eisenmann SE, 2018 WL 4700342, at *15 (N.D. Cal. Oct.
1, 2018) (“[T]he California statutes at issue mirror the TVPRA.”). The abbreviations
TVPA and TVPRA are used interchangeably. Since the passage of the TVPA in 2000,
Public L. No. 106-386, 114 Stat 1464 (2000), several reauthorizations have been passed
amending the TVPA. For example, the TVPRA of 2003 created a civil right of action for
a victim of criminal trafficking offenses, see Public L. No. 108-193, 117 Stat 2875 (2003),
and the 2008 reauthorization extended the civil remedy provision to allow recovery
against “whoever knowingly benefits, financially or by receiving anything of value . . . .”
Public. L. No. 110-457 § 221, 122 Stat. 5044 (2008).
 Page 24 of 28                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 25 of 28 Page ID
                                 #:4556


[them] to work” under the same uniform policies or company-wide practices. Martinez, 49 Cal.
4th at 64.

        Second, common questions will predominate for Plaintiffs’ unfair competition claim,
which is derivative of the underlying wage law violation. California’s Unfair Competition Law is
a broad remedial statute that permits an individual to challenge wrongful business conduct “in
whatever context such activity might occur.” Cel–Tech Commc’ns, Inc. v. Los Angeles Cellular
Tele. Co., 20 Cal. 4th 163 (1999). A claim under California’s Unfair Competition Law requires a
showing of either an unlawful, unfair, or fraudulent business act or practice, or an unfair,
deceptive, untrue, or misleading advertising. Lundy v. Selene Finance, LP, 2016 WL 1059423, at
*17 (N.D. Cal. Mar. 17, 2016) (citing Steward v. Life Ins. Co. of N. Am., 388 F. Supp. 2d 1138,
1143 (E.D. Cal. 2005)). Here, the Adelanto Wage Class’s claim of unfairness does not hinge on
any individualized inquiry specific to Plaintiffs. Rather they claim GEO fraudulently, unfairly, or
unlawfully induced them to work under the same Adelanto and Nationwide policies. GEO
cannot explain why it would be fairer to induce a detainee to scrub a kitchen sink for free than to
wax hallway floors, or less fraudulent to induce under threat of discipline a wealthy detainee to
work as compared to an indigent one. Nor do Work Program participants agree to work as a
result of their arms-length negotiations with GEO that vary meaningfully from detainee to
detainee. They fill out the same application and work under the same conditions. Finally,
Plaintiffs’ Unfair Competition claim involves the market incentives to marshal detainee labor for
competitive advantage over rival detention companies that follow the strict letter of the PBNDS,
or provide more favorable conditions than required by ICE. As a result, the Court finds common
issues as to the Unfair Competition Law claim, and also finds that those common issues
predominate over any individual questions.

        4. Adequacy

         Under Rule 23(a)(4), the named plaintiffs must be deemed capable of adequately
representing the interests of the entire class, including absent class members. See Fed. R. Civ. P.
23(a)(4) (requiring “representative parties [who] will fairly and adequately protect the interests
of the class”). The adequacy inquiry turns on: (1) whether the named plaintiff and class counsel
have any conflicts of interest with other class members, and (2) whether the representative
plaintiff and class counsel can vigorously prosecute the action on behalf of the class. See Ellis,
657 F.3d at 985. Furthermore, pursuant to Rule 23(g), before appointing class counsel, the Court
“must consider” the following matters:

           i.    the work counsel has done in identifying or investigating potential claims
                 in the action;
          ii.    counsel’s experience in handling class actions, other complex litigation,
                 and the types of claims asserted in the action;
         iii.    counsel’s knowledge of the applicable law; and
         iv.     the resources that counsel will commit to representing the class




 Page 25 of 28                      CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 26 of 28 Page ID
                                 #:4557


Fed. R. Civ. P. 23(g)(1)(A). The Court “may” also consider “any other matter pertinent to
counsel’s ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P.
23(g)(1)(B).

                    a. Contentions of the Parties

        Plaintiffs and their counsel state they can vigorously pursue the action on behalf of the
class, and that counsel has the requisite experience and resources to litigate this complex case.
(Mot. at 27.) GEO counters that the class representatives are not honest or credible and may
have to devote their resources to defending character attacks. (Opp’n at 21.) They include in the
body of their briefing a chart “providing specific details of each Plaintiffs’ dishonest statements
made under oath.” (Id. at 22-26.)

                    b. Analysis

         The Court discerns no conflict of interest between Plaintiffs, class counsel, and putative
class members. Similarly, each Plaintiff has declared he understands the responsibilities of being
a class representative and is prepared to cooperate with counsel, and to pursue the interests of all
class members. (Novoa Decl. ¶ 19; Fuentes Decl. ¶ 17; Karim Decl. ¶ 20; Mancia Decl. ¶ 17.)
GEO challenges Plaintiffs’ adequacy as representatives only on grounds of credibility. The Court
has already dismissed the challenge as unpersuasive.12

        The Court has reviewed the declarations of Plaintiffs’ counsel and attached credentials
and finds they are qualified to vigorously pursue the case on behalf of the class, based on
experience handling other class actions. (Charest Decl.; Wolfson Decl.; Free Decl.) At least one
attorney is licensed to practice law in California, and all counsel have significant federal court
experience. Counsel state they have the resources and staff necessary, and are able to advance
the costs of litigation. (Wolfson Decl. ¶ 5.) Based on the extensive exhibits submitted in support
of the Motion, the Court also concludes counsel has sufficiently investigated the claims. In sum,
Plaintiffs and their counsel have satisfied the adequacy requirements.

D. Rule 23(b) Requirements

       Rule 23(b) establishes three categories of class action, and each proposed class much fit
into one of the three categories authorized. It is not unusual for a proposed class to be certified
under more than one category. 5 Moore’s Federal Practice - Civil § 23.40 (2019).

        1. Rule 23(b)(2)

       Plaintiffs seek certification of three classes under Rule 23(b)(2): the Adelanto Forced
Labor class (divided into a Work Program and Uncompensated Work Program class), and a
Nationwide HUSP Class. GEO presents no argument specific to the requirements of Rule

        12
             Supra note 10.

 Page 26 of 28                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 27 of 28 Page ID
                                 #:4558


23(b)(2), and focuses its Opposition on the prerequisites applicable to all class actions under Rule
23(a).

        In the Ninth Circuit, “[i]t is sufficient to meet the requirements of Rule 23(b)(2) [when]
class members complain of a pattern or practice that is generally applicable to the class as a
whole.” Rodriguez v. Hayes, 591 F.3d 1105, 1125 (9th Cir. 2010) (internal citation and quotation
marks omitted) (finding certification under Rule 23(b)(2) proper where “proposed members of
the class each challenge Respondents’ practice of prolonged detention of detainees without
providing a bond hearing and seek as relief a bond hearing with the burden placed on the
government”).

         This case concerns various policies and practices applicable to each proposed class that, if
unlawful, subject proposed members to coerced labor in violation of the TVPA and CTVPA.
The classes also seek essentially the same injunctive relief enjoining GEO from continuing these
policies or practices. (Mot. at 28.) Rule 23(b)(2)’s requirements are therefore satisfied here.
Hayes, 591 F.3d at 1125; Parsons v. Ryan, 754 F.3d 657, 689 (9th Cir. 2014) (Rule 23(b)(2)
satisfied where state department of corrections established policies and practices that placed
“every inmate in [] custody in peril” and all class members sought essentially the same injunctive
relief).

        2. Rule 23(b)(3)

        Plaintiffs seek certification of three 23(b)(3) classes: the Adelanto Wage Class, and the
two Adelanto Forced Labor Subclasses. The Court has already addressed the predominance
aspect of claims relevant to these classes, in Part III.C.3 above. The remaining analysis therefore
focuses on superiority, a pragmatic evaluation of the entire action. After consideration of the
guidelines in Rule 23(b)(3)(A)-(D) the Court finds that a class action is the superior method of
adjudication of the claims.

        GEO argues that the vulnerable position of proposed class members, who may be located
in different states or countries or may be undocumented, weighs against superiority. (Opp’n at
34-35.) But the fact class members may otherwise be unable to bring their claims due to their
tenuous situations only militates in favor of certification. Gunnells v. Healthplan Servs., 348 F.3d
417, 426 (4th Cir. 2003) (superiority was shown when, in absence of class certification, very few
individual claims would be brought, because adjudication through class action is superior to no
adjudication at all); Menocal, 320 F.R.D. at 270 (“[M]any of the putative class members are
immigrant detainees who lack English proficiency. They have limited financial resources and
reside in countries around the world. It is very likely that these claims would not be brought by
individual detainees, especially considering the case’s innovative nature.”). GEO’s argument
against superiority fails, because it does not point to any alternate means of resolution of
detainees’ claims. Thus, the superiority analysis here is somewhat truncated by the lack of
alternate means. Fear of negative immigration consequences may also deter individual claims, a
fact that also weighs in favor of certification. Rodriguez v. Carlson, 166 F.R.D. 465, 479–480



 Page 27 of 28                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:17-cv-02514-JGB-SHK Document 223 Filed 11/26/19 Page 28 of 28 Page ID
                                 #:4559


(E.D. Wash. 1996) (class action was preferred where social factors otherwise deterred individual
litigation by migrant workers.)

        The Court is aware of other lawsuits asserting the claims brought in this case, in
particular with regard to the proposed Nationwide HUSP Class. However, Plaintiffs scope the
Nationwide HUSP Class to exclude the Aurora Colorado GEO facility, and thus avoid the
creation of a direct overlap with Menocal. Although it is likely some individuals were detained
both at the Aurora Colorado facility and facilities covered by the Nationwide HUSP Class, the
Court does not detect any prejudice that would result to class members by certification of the
nationwide class. Nor does the Court find problematic any overlap between the classes proposed
here and the recently certified Nwauzor class action. (Wright Decl. at Ex. 1 (attaching order
from Nwauzor v. GEO Group, Inc., No. 17-5769 (W.D. Wash. Sept. 27, 2019)).) The Nwauzor
class only includes detainees who participated in the Work Program at GEO’s Northwest
Detention Center. (Wright Decl. at Ex. 1.) Conceivably some members of the Nationwide
HUSP Class would also be members of the Nwauzor class, but they would be asserting claims
arising from different GEO policies. The Court also notes that a member of Plaintiffs’ Counsel,
R. Andrew Free, is class counsel in both the Nwauzor and the Menocal actions, and so conflict in
strategy to the detriment of class members is unlikely.

                                       IV. CONCLUSION

        For the foregoing reasons, the Court (1) GRANTS Plaintiffs’ motion for class
certification; (2) DENIES Defendant’s motion to exclude; and (3) VACATES the hearing set for
December 2, 2019 on the motion to exclude. A separate class certification order will be filed
concurrently herewith, defining the classes and appointing class counsel.


IT IS SO ORDERED.




 Page 28 of 28                    CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
